Case 1:19-cv-00454-DKW-RT Document 11-17 Filed 10/31/19 Page 1 of 2          PageID #:
                                    828




              IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                STATE OF HAWAII

 MIGNONETTE OLIVAS,                         CIVIL NO. 1:19-cv-00454-DKW-RT

             Plaintiff,                     CERTIFICATE OF SERVICE

             v.                             RE: FCA US LLC FKA CHRYSLER
                                            GROUP LLC’S MEMORANDUM IN
 CUTTER CJD, INC. (d/b/a CUTTER             OPPOSITION TO PLAINTIFF’S
 DODGE CHRYSLER JEEP PEARL                  MOTION TO REMAND TO STATE
 CITY), FCA US LLC (d/b/a                   COURT [DKT. 9], AS FILED ON
 CHRYSLER CORPORATION and                   OCTOBER 7, 2019; DECLARATION
 CHRYSLER GROUP), and DOE                   OF BRIAN W. TILKER; EXHIBIT
 DEFENDANTS 1-10,                           “1”; EXHIBITS “A” – “N”

             Defendants.


                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this date, a true and correct copy of

 the above-described document was duly served upon the following by CM/ECF.

 JUSTIN A. BRACKETT, ESQ.                  Hand-       Electronic    First Class
 515 Ward Avenue                           Delivery    CM/ECF          Mail
 Honolulu, Hawaii 96814


 WALTER K. CORONEL, ESQ.                   Hand-       Electronic    First Class
 1110 Nuuanu Avenue #A1-100                Delivery    CM/ECF          Mail
 Honolulu, Hawaii 96817

 Attorneys for Plaintiff
 MIGNONETTE OLIVAS
Case 1:19-cv-00454-DKW-RT Document 11-17 Filed 10/31/19 Page 2 of 2      PageID #:
                                    829



 JOACHIM P. COX, ESQ.                  Hand-        Electronic   First Class
 ROBERT K. FRICKE, ESQ.                Delivery     CM/ECF         Mail
 ABIGAIL M. HOLDEN, ESQ.
 COX FRICKE
 800 Bethel Street, Suite 600
 Honolulu, Hawaii 96813

 Attorneys for Defendant
 CUTTER CJD, INC. d/b/a CUTTER
 DODGE CHRYSLER JEEP PEARL
 CITY

       DATED: Honolulu, Hawaii, October 31, 2019.

                                     TORKILDSON KATZ
                                     HETHERINGTON HARRIS & KNOREK
                                     Attorneys at Law, A Law Corporation


                                     /s/ Brian W. Tilker
                                     BRIAN W. TILKER
                                     ERIK A. RASK
                                     Attorneys for Defendant
                                     FCA US LLC




                                      -2-
